Citation Nr: 1630250	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3.  Entitlement to an increased rating for the residuals of gynecomastia surgery, to include scars, currently rated as 10 percent disabling.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of an appendectomy, to include a scar.  

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm.  

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture to the left ulna, to include a scar of the ulnar aspect of the left forearm.  

7.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 
8.  Entitlement to an effective date earlier than November 17, 1998, for the assignment of a 10 percent disability rating for the residuals of an appendectomy, to include a scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In pertinent part, the RO continued separate 10 percent disability ratings for periareola scars residuals of bilateral gynecomastia surgery; residuals status post appendectomy to include scar; residuals of fracture of left radius with scar radial aspect of left forearm; and residuals of fracture of left ulna with scar of the ulnar aspect of left forearm.  The RO also found that new and material evidence had not been submitted to reopen claims for residuals, low back strain, or diabetes mellitus.  The RO further denied an effective date earlier than November 17, 1998, for a compensable evaluation for residuals of an appendectomy.

In January 2009, the Veteran testified during a hearing before a Decision Review Officer.  In August 2010, the Veteran testified during a hearing before one of the undersigned Veterans Law Judges (VLJs) by videoconference.  Transcripts of those hearings are of record.  

In September 2011, the Board dismissed the Veteran's withdrawn claim of service connection for diabetes mellitus.  The Board also denied reopening the claim for service connection for a low back disability and denied increased ratings for residuals of gynecomastia surgery, to include residual scars; residuals of an appendectomy, to include scar; residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm; and residuals of a fracture of the left ulna, to include a scar of the radial aspect of the left forearm.  The Board also denied an effective date earlier than November 17, 1998, for the residuals of an appendectomy.

In September 2011, the Board also reopened and remanded claims for service connection for a vision disability and a gastrointestinal disability.  The Board also remanded claims for service connection for prostate cancer and erectile dysfunction, to include as a result of VA medical treatment under 38 U.S.C.A. § 1151.  In an October 2012 decision, the Board denied service connection for residuals of prostate cancer, erectile dysfunction, an eye disorder, characterized as diminished visual acuity, and compensation under 38 U.S.C.A. § 1151 for both prostate cancer and erectile dysfunction.  The Board also remanded the gastrointestinal claim again.  
In July 2013, the Board finally denied service connection for a gastrointestinal disorder, characterized as gastroesophageal reflux disease and irritable bowel syndrome.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error in light of Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

In June 2014, the Board vacated the September 2011 decision, only as to the issues decided or dismissed (not remanded or reopened and remanded), which are specifically noted on the cover sheet of this decision.  

In September 2014, the Board remanded the vacated issues to allow for a new hearing before a VLJ.  

In March 2015, the Veteran testified during a hearing before one of the undersigned Veterans Law Judges, in a travel board hearing at the RO; a transcript of that hearing is of record.  At that time, the Veteran clarified on the record that he did not wish to have a hearing before a third VLJ.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in February 2015, the Veteran reported that he was unable to work due to his conditions.  The Veteran subsequently filed a TDIU application later that month.  During his March 2015 Board hearing, the Veteran also reported being unable to work, at least in part due to his service-connected residuals of a fracture of the left radius and ulna.  

Since March 2010, when the RO issued its last supplemental statement of the case (SSOC) relevant to the current claims, the RO has associated additional, pertinent evidence with the claims file, to include new VA medical records and a new VA examination for the scars, prior to and after transfer of the case to the Board.  As will be further discussed below, the Board is dismissing the earlier effective date claim, and the newly associated evidence is not relevant to that claim.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issues other than the one for an earlier effective date are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision dated in February 2006, the Board denied a compensable disability rating for residuals of an appendectomy, to include a scar, prior to November 17, 1998.  

2.  In August 2007, the Veteran submitted a freestanding claim for an earlier effective date for the grant of an effective date prior to November 17, 1998, for his service-connected residuals of an appendectomy, to include a scar.  


CONCLUSIONS OF LAW

1. The February 2006 Board decision that denied a compensable disability rating for residuals of an appendectomy, to include a scar, prior to November 17, 1998, is final. 38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2015).

 2. The claim of entitlement for an earlier effective date, prior to November 17, 1998, for a 10 percent disability rating, for residuals of an appendectomy, to include a residual scar, is dismissed. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In the present case, the Board finds that the Veteran's claim for an earlier effective date must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II. Earlier Effective Date for Residuals of Appendectomy, to include Scar

The Veteran contends that a 10 percent rating was warranted for his appendectomy residuals, to include scar, prior to the November 17, 1998 effective date.  He contends that a 10 percent rating is warranted from the date of his in-service appendectomy.

A June 1982 rating decision included the initial grant of service connection for the residuals of an appendectomy, to include a residual scar.  The RO assigned an initial 0 percent disability rating, effective December 8, 1981 (the day following his separation from service).  

In a July 2004 rating decision, the RO found that a 10 percent disability rating was warranted, effective November 17, 1998.  

In February 2006, the Board found that the Veteran had had a pending notice of disagreement with the 0 percent rating granted in the June 1982 rating decision, and treated the issue before it as an initial increased rating claim.  The Board subsequently, finally denied a compensable rating for the appendectomy scar prior to November 17, 1998 and a disability rating in excess of 10 percent from that time.  

The Veteran received notification of such decision, as indicated by his subsequent request for Board reconsideration of the February 2006 decision.  In June 2006, the Board denied the Veteran's request for reconsideration of the February 2006 decision.  

The February 2006 Board decision denying an increased rating for the appendectomy scar, including for a rating in excess of 0 percent prior to November 17, 1998, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The Court has held that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  In this case, the February 2006 Board decision is final as to the time period prior to November 17, 1998, regarding the evaluation assigned for appendectomy residuals, to include scar.

The Board cannot accept the Veteran's freestanding claim for an earlier effective date in an attempt to overcome the finality of the February 2006 Board decision.  The Veteran can attempt to overcome the finality of the February 2006 Board decision in one of two ways: (1) by a motion for reconsideration from the Chairman of the Board or (2) by a motion for clear and unmistakable error.  As noted above, a Deputy Vice Chairman of the Board denied his motion for reconsideration in April 2006.  Furthermore, the Veteran has not specifically alleged that the February 2006 decision was clearly and unmistakably erroneous (CUE).  Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 (2006).  Thus, a claim for CUE has not been properly raised.

In summary, there is no legal entitlement to an effective date earlier than November 17, 1998, for a compensable rating for residuals of an appendectomy, to include a residual scar.  Based on the procedural history of this claim, the Board has no alternative but to dismiss this issue without prejudice to the appellant filing a subsequent motion for reconsideration or motion for clear and unmistakable error.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (finding that where the law is dispositive, the claim must be denied due to an absence of legal entitlement); see also Rudd, 20 Vet. App. at 299-300 (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed decision).


ORDER

The issue of entitlement to an effective date prior to November 17, 1998, for a 10 percent rating for residuals of an appendectomy, to include a scar, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially notes that additional development is necessary to obtain identified private medical records.  In February 2015, the Veteran provided an authorization to request that VA obtain private medical records.  While the authorization form listed VA records, he also submitted an additional sheet of private medical providers from whom he presumably wants VA to obtain records.  Identified providers included: Mid South Sport Medicine & Orthopedic Clinic, Delta Regional Medical Center, Disabled American Veterans, St. Dominic Hospital Oncology Cancer Center, Metropolitan Urology, St. Dominic Hospital, and Mississippi Imaging Services.  Attempts should be made to obtain such records.  

Furthermore, during his March 2015 Board hearing, as to the increased rating claim for residuals of fracture associated with his left arm, the Veteran reported that he also had loss of arm muscle mass and strength.  A February 2016 VA examination, for the neck, noted a decreased arm circumference of the left arm.  Given the Veteran's reports and the examination findings, a full VA muscle examination addressing the left arm should be obtained to consider such symptoms.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including a February 2015 report from the Veteran that he was unable to work due to his conditions.  The Veteran subsequently filed a TDIU application later that month.  During his March 2015 Board hearing, he reported being unable to work, at least in part, due to his service-connected residuals of a fracture of the left radius and ulna.  Therefore, upon remand, the AOJ/RO should provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU.  Moreover, the Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining the effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Board notes that the claims appealed to the Board are also inextricably intertwined with the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Brambley v. Principi, 17 Vet. App. 20 (2003) (finding that where evidence of record is incomplete and in need of further development it is premature to decide the increased rating claim).

Finally, since the last supplemental statement of the case (SSOC) in March 2010, the AOJ has associated relevant and pertinent, new records with the claims file, including VA medical records and an August 2015 VA scars examination, as well as, the above noted February 2016 VA examination for the neck.  The AOJ should consider this evidence and any additional evidence it associates with the record.  If the claim is not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. 

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include those reported in February 2015 of: Mid South Sport Medicine & Orthopedic Clinic, Delta Regional Medical Center, Disabled American Veterans, St. Dominic Hospital Oncology Cancer Center, Metropolitan Urology, St. Dominic Hospital, and Mississippi Imaging Services.

After securing any necessary authorization(s) from him, obtain all identified treatment records.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (c), (e).

3.  After obtaining all outstanding records, the RO/AOJ should schedule a VA muscle examination to determine the current severity and all manifestations of his service-connected (i) residuals of a fracture of the left radius, to include a scar of the radial aspect of the left forearm; and (i1) residuals of a fracture to the left ulna, to include a scar of the ulnar aspect of the left forearm.  

The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in the examination report if the claims file was reviewed.

The examiner should specifically consider the Veteran's reports of loss of muscle mass and strength and impairment of movement and use of the arm (March 2015 Board hearing).

4.  After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  A complete explanation for all opinions expressed must be provided in the examination report.

5.  When the development requested has been completed, the case should again be reviewed by the RO/AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the March 2010 SSOC, including the August 2015 VA examination for scars and new VA medical records.   If the benefit sought is not granted, the RO/AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________       ________________________________         
                      C. TRUEBA	                                            BETHANY L. BUCK
                Veterans Law Judge,		          Veterans Law Judge,
          Board of Veterans' Appeals                            Board of Veterans' Appeals	



____________________________________________
TANYA SMITH
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


